DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2020 and 05/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellsworth (U.S. PGPub No. 2014/0267941).
Regarding claim 1, Ellsworth teaches a device (Fig 8, 800) for generating a 3-dimensional, 3D, light field (para 0002), comprising: a first lens (845) having a fixed focal length (no change of focus length), and an imaging element (840) arranged to send light into the first lens (Fig 8), wherein the imaging element is configured to send the light from different positions within a defined distance on an optical axis of the first lens, in order to produce different depth layers of the 3D light field within a frame duration (Fig 8; para 0037).
Regarding claim 2, Ellsworth teaches wherein: the imaging element (Fig 8, 840) is a liquid crystal arrangement including a plurality of liquid crystal layers arranged at the different 
Regarding claim 3, Ellsworth teaches wherein: the imaging element is configured to move forward or backward over the defined distance along the optical axis of the first lens (Fig 8; para 0037).
Regarding claim 4, Ellsworth teaches a translation stage, on which the imaging element is mounted and which is configured to move the imaging element forward and backward over the defined distance along the optical axis of the first lens (Fig 8; para 0037).
Regarding claim 5, Ellsworth teaches wherein: the imaging element is an image source (Fig 8, 840). 
Regarding claim 6, Ellsworth teaches wherein: the imaging element is a mirror configured to reflect light from an image source into the first lens (para 0037).
Regarding claim 7, Ellsworth teaches a second lens (Fig 8, 830) configured to reform an image from the image source as an intermediate image between the mirror and the first lens, wherein a distance between the intermediate image and the first lens is less than the fixed focal length of the first lens (para 0037).
Regarding claim 8, Ellsworth teaches a polarizer arranged between the image source and the second lens to polarize the light from the image source, a polarizing beam splitter, PBS, configured to reflect the polarized light from the image source onto the mirror (Fig 8; para 0037).
Regarding claim 9, Ellsworth teaches a quarter waveplate arranged between the PBS and the mirror to allow light reflected from the mirror to pass through the PBS into the first lens (Fig 8; para 0037).
Regarding claim 10, Ellsworth teaches a light guide arranged to redirect the light sent into and transmitted through the first lens so as to overlap said sent and transmitted light with ambient light (Fig 8; para 0037).

Regarding claim 12, Ellsworth teaches the imaging element is configured to move forward and backward over the defined distance continually with a frequency that is equal to a frame rate of the image source (para 0037).
Regarding claim 13, Ellsworth teaches an eye piece (Fig 8, 890) for displaying the generated 3D light field, wherein a distance between the first lens and the eyepiece is equal to the focal length of the first lens (para 0037).
Regarding claim 14, Ellsworth teaches wherein the device is a head mount display, HMD, device (para 0014).
Regarding claim 15, Ellsworth teaches a method for generating a 3-dimensional, 3D, light field (Fig 8; para 0002), comprising: sending light from an imaging element (Fig 8, 840) into a first lens (845) having a fixed focal length (no change of focus length), and wherein the imaging element sends the light from different positions within a defined distance on an optical axis of the first lens, in order to produce different depth layers of the 3D light field within a frame duration (Fig 8; para 0037).
Regarding claim 16, Ellsworth teaches moving the imaging element forward and backward over the defined distance along the optical axis of the first lens, in order to send the light from the different positions (Fig 8; para 0037).
Regarding claim 17, Ellsworth teaches reflecting light from an image source into the first lens by a mirror (Fig 8, 860), wherein an image from the image source is reformed as an intermediate image between the mirror and the first lens, and moving the mirror forward and backward over the defined distance along the optical axis of the first lens, in order to move the intermediate image (para 0037).
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
De Matos Pereira Vieira (U.S. PGPub No. 2016/0048018) teaches a device for generating a 3-dimensional, 3D, light field (Figs 1 and 4; para 0002; para 0020-0021), comprising: a first lens (20) having a fixed focal length (para 0049), and an imaging element (16 (18)) arranged to send light into the first lens, wherein the imaging element is configured to send the light from different positions within a defined distance on an optical axis of the first lens, in order to produce different depth layers of the 3D light field within a frame duration (Fig 4; para 0059).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249.  The examiner can normally be reached on Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        9/30/2021